DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The following claims are objected to because of the following informalities:  
Claim 1, line 8: “the a fixing” should be corrected to - -a fixing- -;
Claim 4, line 2: “an lead” should be corrected to - -a lead- -;
Claim 15, line 9: “an” should be corrected to - -the- -;
Claim 15, line 11: “an insertion hole in a base” should be corrected to - -the insertion hole in the base- -;
Claim 15, line 13: “the a fixing” should be corrected to - -the fixing- -;
Claim 15, line 13: “a circuit” should be corrected to - -the circuit- -;
Claim 18, line 2: “an lead” should be corrected to - -a lead- -;
Appropriate correction is required.










Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7-9, 11-17, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2019/0371509).
Regarding claim 1: Lee teaches a terminal (at 60; Fig. 5) comprising a connecting part 61, a mounting part 50, and a fixing part 60 arranged along an insertion direction (e.g. insertion direction runs vertically along the terminal; see Fig. 4), wherein the connecting part 61 is adapted to be connected to a jump wire 21 of an electronic component (see Fig. 4 and Para. 0029), the mounting part 50 has an outer profile (at 50; Fig. 4) matching with at least a portion of an inner profile (at 41; Fig. 4) of an insertion hole 41 in a base 30 (see Figs. 4-5), for restricting displacement of the terminal after being inserted into the insertion hole (see Fig. 5 and Para. 0032), and the fixing part 60 is adapted to be threadedly connected with a fixing member 70 so as to connect the fixing part 60 to a circuit board 10 (see Figs. 4-5 and Para. 0028).  
Regarding claim 2: Lee teaches all the limitations of claim 1 and further teaches wherein the electronic component is mounted on the base 30, and the base 30 is mounted on the circuit board 10 (see Fig. 5), wherein the connecting part 61, the mounting part 50, the fixing part 60, and the fixing member 70 are made of conductive materials (Para. 0028), and wherein the terminal electrically connects and fixes the jump wire 21 to the circuit board 10 (see Fig. 5).
Regarding claim 3: Lee teaches all the limitations of claim 1 and further teaches wherein the connecting part 61, the mounting part 50 and the fixing part 60 are formed as an integrated column structure (see Fig. 5).  
Regarding claim 7: Lee teaches all the limitations of claim 1 and further teaches wherein the outer profile of the mounting part 50 has a larger size than that of outer profiles of the fixing part 60 and the connecting part 61 (Fig. 5).  
Regarding claim 8: Lee teaches all the limitations of claim 1 and further teaches wherein the outer profile of the mounting part 50 is of a polygonal shape to restrict rotating displacement of the terminal inserted into the insertion hole (see Fig. 4).  
Regarding claim 9: Lee teaches all the limitations of claim 1 and further teaches wherein the mounting part 50 comprises a first sub-mounting part 50 and a second sub-mounting part 40 detachably connected with each other, wherein the first sub-mounting part is connected to the connecting part 61, and the second sub- mounting part 40 is connected to the fixing part 60 (Fig. 5).  
Regarding claim 11: Lee teaches all the limitations of claim 1 and further teaches wherein the fixing part 60 has a first internal thread (at 62; Fig. 4), and the fixing member 70 has a first external thread (at 71; Fig. 4) for matching with the first internal thread (see Fig. 5), the fixing member passes through a fixing hole 11 in the circuit board 10 and is connected with the fixing part by matching the first external thread with the first internal thread (see Figs. 4-5).
Regarding claim 12: Lee teaches all the limitations of claim 1 and further teaches wherein the jump wire 21 is inserted into the connecting part 61 from a side surface of the connecting part in a direction perpendicular to the insertion direction (see Figs. 4-5).  
Regarding claim 13: Lee teaches all the limitations of claim 12 and further teaches wherein the connecting part 61 and the jump wire 21 are pressure connected with each other (Fig. 5).  
Regarding claim 14: Lee teaches all the limitations of claim 13 and further teaches wherein an outer profile of the connecting part 61 is of round shape, and a sidewall of the connecting part is provided with a slot (see Fig. 5 for generally round shape and slot formed within threading).  
Regarding claim 15: Lee teaches an electronic device (Fig. 4), comprising a base 30 provided with at least one insertion hole 41; an electronic component 20 mounted on the base (Fig. 4); a 10 provided with at least one fixing hole 11 correspondingly to the at least one insertion hole (see Figs. 4-5); at least one fixing member 70; and at least one terminal (at 60; Fig. 5) directly inserted into the corresponding insertion hole 41 and comprising a connecting part 61, a mounting part 50, and a fixing part 60 arranged along an insertion direction (Figs. 4-5), wherein the connecting part 61 is adapted to be connected to a jump wire 21 of the electronic component (see Figs. 4-5), the mounting part 50 has an outer profile matching with at least a portion of an inner profile of the insertion hole in the base (see Fig. 5), for restricting displacement of the terminal after being inserted into the insertion hole (Fig. 5), and the fixing part 60 is adapted to be threadedly connected with the fixing member 70 so as to connect the fixing part to the circuit board 10 (Fig. 5); wherein one of the fixing member and the fixing part passes through the fixing hole in the circuit board, matches and is connected with the other one of the fixing member and the fixing part, so that the base is fixed to the circuit board to electrically connect and fix the jump wire of the electronic component to the circuit board through the terminal (see Fig. 5).  
Regarding claim 16: Lee teaches all the limitations of claim 15 and further teaches wherein the electronic component is mounted on the base 30, and the base 30 is mounted on the circuit board 10 (see Fig. 5), wherein the connecting part 61, the mounting part 50, the fixing part 60, and the fixing member 70 are made of conductive materials (Para. 0028), and wherein the terminal electrically connects and fixes the jump wire 21 to the circuit board 10 (see Fig. 5).
Regarding claim 17: Lee teaches all the limitations of claim 15 and further teaches wherein the connecting part, the mounting part and the fixing part are formed as an integrated column structure (see Fig. 5).  
Regarding claim 20: Lee teaches all the limitations of claim 15 and further teaches wherein the outer profile of the mounting part 50 has a larger size than that of outer profiles of the fixing part and the connecting part; wherein the outer profile of the mounting part is of a polygonal shape to restrict rotating displacement of the terminal inserted into the insertion hole (see Figs. 4-5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2019/0371509), in view of Lu (US 9,468,120).
Regarding claim 4: Lee teaches all the limitations of claim 1.
Lee does not explicitly teach wherein the electronic component is a transformer, and the jump wire of the electronic component is a lead wire of the transformer.  
Lu teaches an electronic component 110 is a transformer (Col. 5, lines 50-54), and a jump wire 116 of the electronic component is a lead wire of the transformer (see Fig. 6).  
Therefore it would have been obvious to one of ordinary skill in the art to be able to modify the invention with the electronic component is a transformer, and the jump wire of the electronic component is a lead wire of the transformer as taught by Lu into the electrical assembly of Lee in order to achieve the advantage of the ability to convert alternating current from one voltage to another.
Regarding claim 18: Rejected for substantially the same reasons as claim 4.




Allowable Subject Matter
Claims 5-6, 10, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for pertinent prior art focusing on an electrical assembly comprising a terminal connecting a wire and electrical component.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSCAR C JIMENEZ/Examiner, Art Unit 2833